Opinion issued November 10, 2015




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-14-00921-CV
                             ———————————
    IN RE MARGARET DOUCETTE, AS REPRESENTATIVE OF THE
             ESTATE OF DAVID DOUCETTE, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Margaret Doucette, as Representative of the Estate of David

Doucette (“Doucette”) filed a petition for writ of mandamus on November 14,

2014.1 A motion for emergency relief was also filed and granted by order dated

November 14, 2014. A response was requested and filed on February 4, 2015. A
1
      The underlying case is Rhonda Brooks v. Margaret Doucette, as Representative of
      the Estate of David Doucette, cause number 2013-01801, pending in the 125th
      District Court of Harris County, Texas, the Hon. Kyle Carter, Judge, 125th District
      Court, presiding.
reply to the response was filed on February 20, 2015.            The proceeding was

submitted without argument on April 8, 2015.

      On July 24, 2015, Doucette advised this court that the parties had reached a

resolution and were preparing settlement documents. After receiving no further

information, this Court issued an order on September 24, 2015, for a status report

as to the parties’ settlement progress. On October 5, 2015, Doucette filed a letter

advising this Court that the settlement had been finalized and a motion to dismiss

was being filed; however, no motion was filed. On October 27, 2015, this Court

issued a notice of intention to dismiss unless any party filed a response within ten

days showing why the proceeding should not be dismissed. Relator then filed a

motion to dismiss, asking that we dismiss the proceeding and that we tax costs

against the party incurring same.2

      Accordingly, we grant relator’s motion and we dismiss this original

proceeding as moot. We dismiss any pending motions as moot.

                                     PER CURIAM

Panel consists of Justices Jennings, Higley, and Huddle.




2
      Relator asks that we tax costs against the parties incurring same, but all parties
      have paid their own costs and no costs remain outstanding.
                                           2